Citation Nr: 0828012	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1976 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

(The decision below addresses the veteran's petition to 
reopen a claim of service connection for residuals of a neck 
injury.  The claim for an increased rating for residuals of a 
right knee injury is addressed in the remand that follows the 
Board's decision.)


FINDINGS OF FACT

1.  By a December 2001 rating decision, the RO denied a claim 
of service connection for residuals of a neck injury.

2.  Evidence received since the RO's December 2001 decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
a neck injury; nor does it raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 RO decision, which denied the veteran's 
claim of service connection for residuals of a neck injury, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of a neck injury has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the petition to reopen a 
claim of service connection for residuals of a neck injury 
has been accomplished.  Through August 2004, November 2004, 
May 2005, and August 2005 notice letters, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate the claim of service connection, 
including by way of secondary service connection.  The May 
2005 letter also notified the veteran that his claim of 
service connection for residuals of a neck injury was 
previously denied and the veteran was notified of the denial 
in January 2002.  The veteran was told that new and material 
evidence was needed to reopen the previously denied claim and 
he was told what constituted new and material evidence.  He 
was also told that the new evidence had to pertain to the 
reasons the claim was previously denied, including evidence 
showing that a neck disability increased in disability or was 
caused by the veteran's service-connected right knee 
disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in April 2006, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  While the notice did not refer to 
the general criteria for assigning disability ratings or 
effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), neither of these questions is now before 
the Board.  Consequently, a remand of the petition to reopen 
the neck injury claim for further notification to the veteran 
of the information and evidence necessary to substantiate his 
claim is not necessary.

The Board also finds that the August 2004, November 2004, 
May 2005, and August 2005 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his neck 
disability.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claim.  The veteran's service medical records were already 
associated with the claims file.  Treatment records have been 
obtained from the VA Medical Center (VAMC) in Indianapolis, 
Indiana.  Additionally, records from private and state 
treatment providers identified by the veteran have also been 
obtained.

Although a VA examination was not specifically provided in 
connection with the veteran's petition to reopen a claim of 
service connection for residuals of a neck injury, the duty 
to provide an examination does not apply to a claim to reopen 
a finally adjudicated claim without the submission or receipt 
of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  
As discussed in detail in the analysis section, the claim has 
not been reopened; thus, an examination is not required.  
Therefore, VA has properly assisted the veteran in obtaining 
any relevant evidence.

II. Analysis

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The veteran asserts that he has a neck disability that was 
caused or made worse by his service-connected right knee 
disability.  Primarily, he alleges that he fell on at least 
one occasion as a result of his right knee giving way and 
this in turn injured his neck.  He believes that the fall may 
have aggravated a prior neck disability.  Thus, he contends 
that service connection is warranted for residuals of a neck 
injury.

The veteran originally filed a claim of service connection 
for residuals of a neck injury in August 1998.  In December 
2001, the claim was denied by a RO rating decision.  The 
veteran was notified of the decision in January 2002.  The 
decision was not appealed and it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

The Board finds that the service connection claim on appeal 
is indeed subject to the finality of the previous decision 
because it constitutes a claim for a disability that is 
identical to the disability that was addressed in the prior 
decision.  Although the veteran has had various diagnoses 
pertaining to his neck and cervical spine, the diagnoses have 
been encompassed by the claimed general disability-residuals 
of a neck injury.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed 
Cir. 2008) (holding that claims for disabilities based upon 
distinctly diagnosed diseases or injuries, such as conductive 
hearing loss and sensorineural hearing loss, must be 
considered separate and distinct claims).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The regulation states that new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The current 
definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  New evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  For purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claims process did the RO reopen the claim.

The evidence of record at the time of the December 2001 RO 
decision included:  the service medical records; VA treatment 
records and examination report from the Indianapolis VAMC, 
dated from April 1977 to September 1995; private treatment 
records from Drs. M.W.S, S.R., and S.O., dated from October 
1981 to December 1981; treatment records from the Indiana 
Department of Corrections and Wishard Memorial Hospital, 
dated from October 1994 to July 2001; and statements from the 
veteran.

The evidence previously of record showed that the veteran had 
complaints involving his neck in 1994 while he was 
incarcerated at the Indiana Department of Corrections.  A 
medical history noted that the veteran had a work-related 
neck injury in April 1992.  X-rays in November 1994 showed 
narrowing of the disc space at C5-6 and C6-7.  Subsequently, 
the veteran reported falling down some stairs in May 1995.  
He primarily injured his right knee, but also had complaints 
of neck pain.  In March 1996, the veteran underwent neck 
surgery at Wishard Hospital.  The diagnosis was herniated 
nucleus pulposus at C5-6 with left C6 radiculopathy.  An 
anterior cervical discectomy with fusion was performed.

In December 1996, the veteran reported falling off of his 
bunk when his right knee gave out.  Thereafter, a June 1996 
CT scan of the cervical spine reflected severe degenerative 
changes.  In July 1997, the veteran had surgery to remove the 
fused plate from the March 1996 surgery.  A diagnosis of 
cervical neuralgia was provided.  The veteran had continued 
complaints of and treatment for neck pain after the July 1997 
surgery.  May 1998 x-rays continued to show degenerative 
changes of the cervical spine.

In denying the claim of service connection for residuals of a 
neck injury in the prior decision, the RO acknowledged that 
the veteran had a current neck disability.  However, because 
the RO found that the evidence did not show that the neck 
disability was related to the veteran's service-connected 
right knee disability, including by aggravation, or his 
active military service, the claim was denied.  The relevant 
evidence relating to the veteran's reported falls and neck 
treatment from the Indiana Department of Corrections and 
Wishard Hospital was considered by the RO.  Consequently, in 
order for the claim to be reopened, new and material evidence 
must be received that pertains to the nexus element of a 
service connection claim, including secondary service 
connection; that is, medical evidence indicating that a neck 
disability is related to active military service or service-
connected disability.

Evidence added to the record since the December 2001 decision 
includes:  VA treatment records and examination reports from 
the Indianapolis VAMCs, dated from May 2005 to February 2006; 
treatment records from the Indiana Department of Corrections 
and Wishard Memorial Hospital, dated from May 1995 to 
April 2005; and statements from the veteran and his 
representative.  The older records from the Indiana 
Department of Corrections and Wishard are duplicates.

A review of the new evidence shows continued treatment for 
neck pain at the Indiana Department of Corrections and the 
Indianapolis VAMC.  Degenerative changes were seen at C4-5 
and C6-7 after March 2004 x-rays were taken.  A 
September 2004 x-ray report from Wishard indicated that the 
veteran has degenerative changes and degenerative disc 
disease, particularly at C4-5 and C5-6.  A March 2005 record 
from Wishard contained a diagnosis of chronic C5-6 
radiculopathy secondary to degenerative disease.  
Additionally, a September 2005 VA MRI of the cervical spine 
showed a mild central disc protrusion with mild central canal 
stenosis at C3-4, disc osteophyte complex with mild central 
canal stenosis at C4-5, and multilevel neural foraminal 
narrowing.

Although much of the new private and VA records constitute 
new evidence, the Board finds that the new evidence is not 
material.  In this regard, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

As noted, the new evidence documents regular treatment 
regarding the veteran's neck disability.  At no time did any 
of the treatment providers at the Indiana Department of 
Corrections, Wishard Memorial Hospital, or the Indianapolis 
VAMC, relate the veteran's variously-diagnosed neck 
disability to his service-connected right knee disability.  
The treatment providers also did not indicate that the 
veteran's service-connected right knee disability caused his 
neck disability to increase in severity.  Furthermore, 
although the veteran is not contending that such a 
relationship exists, a current neck disability was not 
attributed to the veteran's military service.

The new evidence of record is essentially cumulative in 
nature as it pertains to an already established fact, i.e. 
the existence of a current disability.  The new evidence does 
not contain medical evidence relating to the nexus element of 
the service connection claim.  Only the veteran's own 
statements relating his neck disability to his service-
connected right knee disability address the matter.  Such 
contentions are cumulative and redundant of contentions that 
were considered by the RO in the adjudication of the service 
connection claim in December 2001.  Thus, the Board concludes 
that the new evidence is not material.  Consequently, the 
claim is not reopened and the appeal must be denied.


ORDER

The petition to reopen a claim of service connection for 
residuals of a neck injury is denied.


REMAND

The Board finds that further development is warranted with 
respect to the claim for an increased rating for service-
connected residuals of a right knee injury.

The veteran asserts that his right knee disability has 
increased in severity and that a higher rating is warranted.  
Significantly, the veteran states that he was scheduled with 
VA to undergo a total right knee replacement as early as 
August 2006.  

The veteran most recently underwent VA examination in 
connection with the claim in September 2005.  At that time, 
the diagnosis was right knee tricompartmental osteoarthritis.  
The claims file indicates that the veteran was scheduled for 
another VA examination to take place in April 2006.  The RO 
has stated that the veteran failed to report to the 
examination.  There are no notification letters to the 
veteran regarding such an examination in the claims file and 
the veteran's representative has questioned whether the 
veteran was properly notified of the examination.  Notably, 
the veteran's address has recently changed on several 
occasions.  In any event, the veteran's knee replacement 
surgery was scheduled for later in the year.  Thus, a new 
examination is warranted given that there is an indication 
that the veteran's service-connected right knee disability 
has worsened to the point of necessitating such an operation.  
Therefore, the veteran should be scheduled for a VA 
examination in order to determine the level of severity of 
his service-connected residuals of a right knee injury.

In light of the remand, the veteran should be sent a notice 
letter in compliance with the VCAA.  Since the veteran was 
last sent a VCAA letter, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision regarding the 
general notice requirements for increased rating claims.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, an 
updated letter should be sent to the veteran.

It appears that the veteran continues to receive regular 
treatment at the Indianapolis VAMC.  Updated treatment 
records, including records pertaining to any total knee 
replacement, should be obtained.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send an updated VCAA notice letter to 
the veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim for an increased 
rating for service-connected residuals of 
a right knee injury.  See Vazquez-Flores, 
22 Vet. App. at 37.  Tell the veteran 
that he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on employment and 
daily life.  Additionally, notify the 
veteran that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
Provide examples of the types of medical 
and lay evidence that the veteran may 
submit that are relevant to establishing 
entitlement to increased compensation--
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Provide the veteran with general notice 
of the potentially applicable diagnostic 
codes pertaining to disabilities of the 
knee.  See 38 C.F.R. § 4.71a (2007).  The 
veteran and his representative should be 
given a reasonable opportunity to respond 
to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the veteran's more recent 
treatment records (since February 2006) 
from the Indianapolis VAMC and associate 
the records with the claims folder.

3.  After securing any additional 
records, schedule the veteran for a VA 
examination to determine the level of 
severity of the veteran's residuals of a 
right knee injury.  Make reasonable 
efforts to determine the veteran's 
correct address when notifying him of the 
examination.  Associate all notification 
documents relating to the scheduling of 
the examination with the claims file.

The entire claims file, to include a 
complete copy of this remand, must be 
made available to the physician 
designated to examine the veteran.  All 
necessary tests and studies, including 
range of motion studies should be 
conducted.  The examiner must discuss any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of function.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups.  All losses of 
function should be equated to additional 
degrees of limitation of motion (beyond 
that shown clinically).  This should be 
done both in terms of flexion and 
extension.  It should be noted whether 
the veteran experiences any recurrent 
subluxation or lateral instability, and 
if so whether it is slight, moderate, or 
severe.  Any arthritis should be noted.

If the veteran has undergone a right knee 
replacement, the examiner should comment 
on any residual disability.  This is to 
include whether there is painful motion 
or weakness in the knee.  All examination 
results, along with the complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the increased rating claim on 
appeal.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


